



EXHIBIT 10.18
STOCK REPURCHASE AGREEMENT
THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 6, 2019, by and between Travelzoo, a Delaware corporation (the
“Company”), and Holger Bartel (the “Selling Stockholder”).
Recitals
WHEREAS, the Selling Stockholder desires to sell to the Company, and the Company
desires to repurchase from the Selling Stockholder, an aggregate of 200,000
shares of the Company’s common stock (the “Shares”) at a price of $10.05 per
Share, for an aggregate purchase price of $2,010,000 for the Shares (such
aggregate purchase price, the “Purchase Price”), upon the terms and subject to
the conditions set forth in this Agreement (the “Repurchase”).
WHEREAS, the parties acknowledge that the Purchase Price is based on the 10-day
volume weighted average price based on trading activity on October 22, 2019
through and including November 4, 2019, calculated using the VWAP function on
Bloomberg, minus a 4.4% discount.
WHEREAS, as Mr. Bartel is the Company’s Global Chief Executive Officer, the
Compensation Committee of the Board of Directors (the “Board”) of the Company,
being comprised of independent members of the Board, was authorized by the Board
to evaluate the Repurchase and has determined that the terms and conditions of
the Repurchase, as set forth in this Agreement, are fair, reasonable and in the
best interests of the Company.
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:
Agreement
1.Repurchase.
(a)    Purchase and Sale. At the Closing (as defined below), the Company hereby
agrees to repurchase from the Selling Stockholder, and the Selling Stockholder
hereby agrees to sell and deliver, or cause to be delivered, to the Company, the
Shares. The Purchase Price shall be paid in two installments by the Company,
with $1,010,000 payable at the Closing (the “First Payment”) and the remaining
$1,000,000 payable thereafter at such time as is mutually agreed upon by the
Company, with the approval of the Compensation Committee, and the Selling
Stockholder.
(b)    Closing. Subject to the terms and conditions of this Agreement and the
delivery of the deliverables contemplated by Section 1(c) of this Agreement, the
closing of the sale of the Shares (the “Closing”) will take place on November 6,
2019, via the exchange of deliverables, or such other time, date or place as
shall be agreed upon by the parties.


1

--------------------------------------------------------------------------------





(c)    Closing Deliveries and Actions. At the Closing, the Selling Stockholder
shall deliver, or cause to be delivered, the Shares to the Company in the manner
directed in writing by the Company and the Company shall deliver to the Selling
Stockholder by wire transfer, in accordance with written instructions to be
provided by the Selling Stockholder prior to the Closing, immediately available
funds in an amount equal to the First Payment.
(d)    Other Payments. The Selling Stockholder agrees to pay all stamp, stock
transfer and similar duties, if any, in connection with the Repurchase.
2.    Representations of the Company. The Company represents and warrants to the
Selling Stockholder that, as of the date hereof and at the Closing:
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
(b)    The Company has the full power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.
(c)    This Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except to the extent that (i) such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceedings thereof may be brought. The execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been approved by the Audit Committee of the Company’s Board in accordance with
the Company’s policies and procedures for identifying and approving related
person transactions and by the Compensation Committee of the Company’s Board.
(d)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, result in the breach of
any of the terms or conditions of, constitute a default under or violate,
accelerate or permit the acceleration of any other similar right of any other
party under, the Certificate of Incorporation or Bylaws of the Company, any law,
rule or regulation or any agreement, lease, mortgage, note, bond, indenture,
license or other document or undertaking, to which the Company is a party or by
which the Company or its properties may be bound, nor will such execution,
delivery and consummation violate any order, writ, injunction or decree of any
federal, state, local or foreign court, administrative agency or governmental or
regulatory authority or body (each, an “Authority”) to which the Company or any
of its properties is subject, the effect of any of which, either individually or
in the aggregate, would have, or reasonably be expected to have, a material
adverse effect on the consolidated financial


2

--------------------------------------------------------------------------------





position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole or materially impact the Company’s ability to
consummate the transactions contemplated by this Agreement (a “Material Adverse
Effect”); and no consent, approval, authorization, order, registration or
qualification of or with any such Authority is required for the consummation by
the Company of the transactions contemplated by this Agreement, except such
consents, approvals, authorizations and orders as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(e)    There has been no act or omission by the Company which would give rise to
any valid claim against any of the parties hereto for a brokerage commission,
finder's fee, or other like payment in connection with the transactions
contemplated hereby.
3.    Representations of the Selling Stockholder. The Selling Stockholder
represents and warrants to the Company that, as of the date hereof and at the
Closing:
(a)    The Selling Stockholder has full legal right and capacity to execute,
deliver and carry out the terms and provisions of this Agreement and consummate
the transactions contemplated hereby.
(b)    This Agreement has been duly and validly executed and delivered by the
Selling Stockholder, and constitutes a legal, valid and binding agreement of the
Selling Stockholder, enforceable against the Selling Stockholder in accordance
with its terms, except to the extent that (i) such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect affecting creditors’ rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to certain equitable defenses and to the discretion of the court
before which any proceedings therefor may be brought.
(c)    The sale of the Shares to be sold by the Selling Stockholder hereunder
and the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, result in the breach of
any of the terms or conditions of, constitute a default under or violate,
accelerate or permit the acceleration of any other similar right of any other
party under, any law, rule or regulation, or any agreement, lease, mortgage,
note, bond, indenture, license or other document or undertaking, to which the
Selling Stockholder is a party or by which the Selling Stockholder or its
properties may be bound, nor will such execution, delivery and consummation
violate any order, writ, injunction or decree of any Authority to which the
Selling Stockholder or any of its properties is subject, the effect of any of
which, either individually or in the aggregate, would affect the validity of the
Shares to be sold by the Selling Stockholder or reasonably be expected to
materially impact the Selling Stockholder’s ability to perform its obligations
under this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such Authority is required for the
performance by the Selling Stockholder of its obligations under this Agreement
and the consummation by the Selling Stockholder of the transactions contemplated
by this Agreement in connection with the Shares to be sold by the Selling


3

--------------------------------------------------------------------------------





Stockholder hereunder, except such consents, approvals, authorizations and
orders as would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Selling Stockholder’s ability to
consummate the transactions contemplated by this Agreement.
(d)    The Selling Stockholder has, and immediately prior to the delivery of the
Shares to the Company at the Closing, the Selling Stockholder will have, valid
and unencumbered title to the Shares to be sold by the Selling Stockholder
hereunder at such time of delivery, free and clear of all security interests,
liens, encumbrances, equities and other charges.
(e)    The Selling Stockholder has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the proposed sale of the Shares to the Company and that it has made an
independent decision to sell the Shares to the Company based on the Selling
Stockholder’s knowledge about the Company and its business and other information
available to the Selling Stockholder, which it has determined is adequate for
that purpose. The Selling Stockholder acknowledges that it has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of the Company, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of the Selling Stockholder in this Agreement. The Selling Stockholder
has received all of the information that it considers necessary or appropriate
for deciding whether to sell the Shares and has had the opportunity to ask
questions and receive answers from the Company. The Selling Stockholder
acknowledges that the Company and its affiliates, officers and directors may
possess material non-public information not known to the Selling Stockholder
regarding or relating to the Company, including, but not limited to, information
concerning the business, financial condition, results of operations or prospects
of the Company. The Selling Stockholder acknowledges and confirms that it is
aware that future changes and developments in (i) the Company’s business and
financial condition and operating results, (ii) the industry in which the
Company competes and (iii) overall market and economic conditions, may have a
favorable impact on the value of the Company’s common stock after the sale by
the Selling Stockholder of the Shares to the Company pursuant to terms of this
Agreement. Without limiting the generality of the foregoing, except as set forth
in this Agreement, the Company makes no representations with respect to the
information provided to the Selling Stockholder in connection with this
Agreement or the transactions contemplated herein or therein, including any
current or projected financial information.
(f)    There has been no act or omission by Selling Stockholder which would give
rise to any valid claim against any of the parties hereto for a brokerage
commission, finder's fee, or other like payment in connection with the
transactions contemplated hereby.
4.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via


4

--------------------------------------------------------------------------------





email (receipt of which is confirmed) to the recipient. Such notices, demands
and other communications shall be sent as follows:
To the Selling Stockholder:
Holger Bartel
650 Castro Street
Suite 120 PMB 288
Mountain View, CA 94041


To the Company:
Travelzoo
            590 Madison Avenue, 37th Floor
New York, New York
    Attention: Mary Reilly
    Email: maryreilly38@gmail.com


With a copy to (which shall not constitute notice):
Ballard Spahr LLP
        1735 Market Street, 48th Floor
Philadelphia, PA 19103
    Attention: Peter Jaslow
    Email: JaslowP@ballardspahr.com


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
5.    Miscellaneous.
(a)    Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby until the expiration of the
applicable statute of limitations.
(b)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


5

--------------------------------------------------------------------------------





(c)    Complete Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Selling
Stockholder with respect to the subject matter hereof.
(d)    Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.
(e)    Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
either party without the prior written consent of the other party. Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by the Selling Stockholder and the Company and their
respective successors and assigns.
(f)    No Third Party Beneficiaries or Other Rights. This Agreement is for the
sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.
(g)    Governing Law. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF DELAWARE. The
Company and the Selling Stockholder each agrees that any suit or proceeding
arising in respect of this Agreement will be tried exclusively in the U.S.
District Court for the State of Delaware or, if that court does not have subject
matter jurisdiction, in any state court located in the State of Delaware, and
the Company and the Selling Stockholder each agrees to submit to the
jurisdiction of, and to venue in, such courts.
(h)    Waiver of Jury Trial. The Company and the Selling Stockholder each hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
(i)    Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.
(j)    Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any


6

--------------------------------------------------------------------------------





party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance or other injunctive relief in order to enforce, or prevent any
violations of, the provisions of this Agreement.
(k)    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and the Selling
Stockholder.
(l)    Expenses. Each of the Company and the Selling Stockholder shall bear its
own expenses in connection with the drafting, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
[Signatures appear on following pages.]

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.
COMPANY:
TRAVELZOO


By: __________________________
Name: Mary Reilly
Title: Director


SELLING STOCKHOLDER:
                            
By: ___________________________
Name: Holger Bartel





























7